Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 11, 2008                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  134798 (66)(67)                                                                                     Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  DEPARTMENT OF TRANSPORTATION,                                                                       Robert P. Young, Jr.
          Plaintiff-Appellee,                                                                         Stephen J. Markman,
                                                                                                                     Justices

  v      	                                                         SC: 134798     

                                                                   COA: 272560      

                                                                   Wayne CC: 04-430645-ND

  INITIAL TRANSPORT, INC., and EMPLOYERS 

  MUTUAL INSURANCE COMPANY, 

            Defendants-Appellants, 

  and 


  GREAT WEST CASUALTY COMPANY and 

  KIRK NATIONAL LEASING COMPANY, a/k/a 

  KIRK NATIONALEASE COMPANY, 

            Defendants.

  _________________________________________/

      On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The motion for miscellaneous relief is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 11, 2008                      _________________________________________
         t0408                                                                Clerk